





EXHIBIT 10.2




PROPERTY PURCHASE AGREEMENT made as of April 5, 2011 by and between iBos, Inc. a
corporation duly incorporated under the laws of Delaware, having an address of
c/o Frank J. Hariton, Esq., 1065 Dobbs Ferry Road, White Plains, New York 10607
(hereinafter referred to as Buyer) and Precious Metals Exploration Corp., a
corporation organized under the laws of Sweden  and having an address of
Fabriksgaten 7, Gothenburg 412 50, Sweden (hereinafter referred to as the
Seller) the Buyer and the Seller are sometimes hereinafter referred to as the
“Parties” and each a “Party”)




RECITALS:




WHEREAS the Seller owns at least a 60% interest (the “Interest”) in mining
claims located in the State of Alaska, attached hereto as Schedule A (the
“Property”);




WHEREAS the Buyer desires to purchase and the Seller desires to sell the
Property on the terms set forth herein  (the “Transaction”)




NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:




ARTICLE 1 - DEFINITIONS AND INTERPRETATION




1.1 Definitions




Whenever used in this Agreement, the following words and terms shall have the
meanings set out below:




Agreement means this Property Acquisition Agreement taken together with all
instruments supplementing or amending or confirming this Agreement and
references to Article or Section mean and refer to the specified Article or
Section of this Agreement;




Business Day means a day, other than a Saturday or Sunday, on which the
principal commercial banks are open for business during normal banking hours;




Closing Date shall have the meaning ascribed thereto in Section 2.2;




Common Shares means common shares in the capital of the Buyer after giving
effect to a proposed fifty for one forward stock split;




Exchange means the Over the Counter Bulletin Board or such other exchange or
medium where the Buyer’s shares may be principally  quoted.




Governmental Body means any government, legislature, or any regulatory
authority, agency, commission or board of any government or legislature, or any
court or (without limitation to the foregoing) any other law, regulation or
rule-making entity (including any central bank, fiscal or





-1-







--------------------------------------------------------------------------------







monetary authority or authority regulating banks),having or purporting to have
jurisdiction in the relevant circumstances, or any Person acting or purporting
to act under the authority of any of the foregoing (including any arbitrator);




Interest shall have the meaning ascribed thereto in the Recitals;




Mining Act means the Mining Act for the jurisdiction of the Property and the
regulations adopted thereunder;




NSR or Net Smelter Return is the royalty calculated on the gross revenue less
the freight to point of sale of the mineral; paid quarterly within 30 days of
the end of the quarter;




Notice shall have the meaning ascribed thereto in Section 6.1;




Parties and Party shall have the meanings ascribed thereto in the preamble;




Person means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative or Governmental Body;




Property shall have the meaning ascribed thereto in the Recitals;




Time of Closing shall have the meaning ascribed thereto in Section2.2;




Transactions shall have the meaning ascribed thereto in the Recitals; and




1.2 Certain Rules of Interpretation




In this Agreement:




(a) Time - time is not of the essence in the performance of the Parties'
respective obligations;




(b) Currency - unless otherwise specified, all references to money amounts are
to United States currency;




(c) Headings - descriptive headings of Articles and Sections are inserted solely
for convenience of reference only and are not intended as complete or accurate
descriptions of the content of such Articles or Sections;




(d) Singular, etc. - use of words in the singular or plural, or with a
particular gender, shall not limit the scope or exclude the application of any
provision of this Agreement to such person or persons or circumstances as the
context otherwise permits;




(e) Business Day - whenever payment is to be made or action to betaken under
this Agreement is





-2-







--------------------------------------------------------------------------------







required to be made or taken on a day other than a Business Day, such payment
shall be made or action taken no later then the next Business Day following such
day;




(e) Inclusion - where the words including or includes appear in this Agreement,
they mean including (or includes) without limitation;




(f) Reference to law - Any reference to a law is a reference to such law as in
force from time to time, including (i) modifications thereto,




(ii) any regulation, decree, order or ordinance enacted thereunder and




(iii) any law that may be passed which has the effect of supplementing
,re-enacting or superseding the law to which it is referred; and




(g) Reference to numbering - Any reference to a numbered or lettered section in
this Agreement is a reference to the section bearing that number or letter in
this Agreement and a reference to this section means the section in which such
reference appears.




1.3 Severability




If any provision of this Agreement is determined to be void or unenforceable, in
whole or in part, it shall be deemed not to affect or impair the validity of any
other provision of this Agreement.




1.4 Entire Agreement




Upon the Parties' execution of this Agreement, this Agreement shall constitute
the entire agreement between the Parties pertaining to the subject matter of
this Agreement and shall supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties,
including, without limitation, any letter of intent or memorandum of
understanding.  There are no warranties, representations or other agreements
between the Parties in connection with the subject matter of this Agreement
except as specifically set forth in this Agreement. No supplement, modification,
waiver or termination of this Agreement shall be binding unless executed in
writing by the Party to be bound thereby.




1.5 Applicable Law




This Agreement shall be governed in all respects by the laws in force in the
State of New York as they are applied to agreements executed, delivered and to
be performed entirely within the State of New York without regard to principals
of conflict of laws.





-3-







--------------------------------------------------------------------------------







ARTICLE 2 - PROPERTY INTEREST




2.1 Purchase and Sale




Subject to Section 2.3, the Parties agree to complete the Transactions as
follows:




(a) The Seller shall assign, transfer and sell to Buyer a 60% undivided right,
title and interest in and to the Property except as stated in 2.1 (b) below
effective as of Closing;




(b) In consideration of the purchase, Buyer agrees to:




(i) Issue to the Seller or its designees an aggregate of 2,000,000 post stock
split (40,000 pre stock split) shares of the Buyer’s Common Stock as follows:
(i) 500,000 post stock split (or 10,000 pre stock split) at the Closing; (ii) an
additional 500,000 post stock split (or 10,000 pre stock split) shares on each
of the first the business day following the six month, twelve month and 18 month
anniversary of the Closing Date; and




(ii) Grant a 5% Net Smelter Royalty (NSR) to the Seller.




2.2 Closing Date




Closing of the Transactions will be completed at the offices of the Seller’s
attorney, Frank J. Hariton, Esq., 1065 Dobbs Ferry Road, White Plains, New York
10607  on or before the tenth business day after the date of this Agreement or
at such other place or time as may be mutually agreed upon by the Parties (the
“Closing Date”).




At the Closing:




(a) The Seller shall have received:




(i) share certificates representing 500,000 post split Common Shares (10,000 pre
split Common Shares) dated no later than the Closing Date.




(b) The Buyer shall receive:




(i) a duly executed deed evidencing the transfer of a 60% interest in the
Property from the Seller in favor of Buyer, in the form prescribed by the laws
of Alaska less royalty per 2.1 (b) (ii),together with any other documents
necessary or useful for such transfer.  Buyer shall be responsible to pay any
statutory or administrative fee or duty in relation to such transfer of mining
rights and to the registration thereof.




2.3 Conditions of Sale




(a) The completion of the Transactions is conditioned upon Buyer being satisfied
with its title due diligence of the Property. Should Buyer not advise the Seller
of a material defect in title by





-4-







--------------------------------------------------------------------------------







March 15, 2011, Buyer shall be deemed to have waived all rights to its title due
diligence. Upon the completion, or deemed completion, of Buyer’s title due
diligence and Buyer’s control having been transferred to iBos Inc, this
Agreement shall be executed.




2.4 Acknowledgments of the Parties




The Parties hereby acknowledge and agree as follows:




(a) the Common Shares are subject to a statutory hold period of not less than
six (6) months and one day from the date of issue;




(b) the certificates representing the Common Shares will be endorsed with a
legend setting out resale restrictions under applicable United States securities
legislation;




(c) the Seller is solely responsible for compliance with applicable holding
periods and resale restrictions; and




(d) effective at the Closing Time, all other agreements between the Parties
relating to the Property (other than as contemplated herein) shall be
terminated.




2.5 Covenants




Subject to the Closing Date occurring, the Seller covenants and agrees to
deliver to:




(a) Buyer all data relating to the Property in its control or possession
(whether in paper or digital form), except for any information which cannot be
disclosed pursuant to any statutory or regulatory requirement or any
confidentiality agreement previously entered into in good faith, as the case may
be.




(b) to make and do all such further acts and things to execute and deliver such
instruments, agreements and documents prepared by or on behalf of The Buyer as
it shall consider necessary to give effect tothe transfer of the Property.




ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF THE BUYER




The Buyer hereby represents, warrants and covenants (which representations,
warranties or covenants shall survive the Closing Date for a period of six
months) as follows:




3.1 Incorporation




The Buyer is a valid and subsisting corporation duly incorporated and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as presently conducted and as
presently proposed to be conducted, and to own, lease and operate all of its
assets.








-5-







--------------------------------------------------------------------------------







3.2 Capitalization




The authorized capital of the Buyer consists of 100,000,000 Common Shares, par
value $0.0001 per share, of which 9,520,000 shares are issued and outstanding
and 5,000,000 shares of preferred stock, par value $0.0001 per share, to be
issued in series, none of which have been designated, issued or are outstanding.
When issued in accordance with the terms of this Agreement, the Common Shares
issued hereunder will be duly issued and outstanding, fully paid and
non-assessable shares of the Buyer.




3.3 No Conflict




The entering into of this Agreement by the Buyer and the consummation of the
Transactions contemplated do not and will not conflict with and does not and
will not result in a breach of any of the terms, conditions or provisions of the
certificate of incorporation or by-laws of the Buyer or any statute, law or
regulation applicable to the Buyer or any agreement or instrument to which The
Buyer is a party.




3.4 Due Authorization




This Agreement and the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Buyer and
constitute valid obligations of the Buyer legally binding upon it and
enforceable against it in accordance with its terms, subject however to the
usual limitations with respect to enforcement imposed by law in connection with
bankruptcy or similar proceedings and the availability of equitable remedies.
The Buyer has all corporate power and authority necessary to complete the
Transactions.




3.5 Reporting Issuer Status




The Buyer is a reporting issuer under the Exchange Act of 1934, is current and
up-to-date in all material respects with all filings required to be made
pursuant to applicable securities laws and is not included on the list of
defaulting reporting issuers maintained by the respective securities commissions
in such jurisdictions.




3.6 Public Listing




The issued and outstanding Common Shares of  iBos, Inc. are listed for trading
on the OTC-BB.




3.7 No Cease Trade Order




No order ceasing or suspending trading in the Common Shares nor prohibiting the
sale of such securities has been issued by any securities commission to the
Buyer or its directors, officers or promoters which is currently in effect, and
to the best of the Buyer's knowledge, no such investigations or proceedings for
such purposes are pending or threatened.




3.8 Compliance with Applicable Laws





-6-







--------------------------------------------------------------------------------










The Buyer is conducting its business, in all material respects, in compliance
with all applicable laws (including applicable laws respecting environmental
matters).




3.9 Reorganization




The Buyer intends to proceed with a reorganization as expeditiously as possible
which will include the following: (i) The change of its corporate name; (ii) a
forward stock split of fifty for one; (iii) increasing the number of shares of
its common stock which it is authorized to issue to 250,000,000 shares par value
$0.001 per share; and retirement of approximately 80% of the presently issued
shares.   No assurance is given that all of these proposals will be effected or
that the terms thereof will not change.




ARTICLE 4 - REPRESENTATIONS AND WARRANTIES OF THE SELLER




The Seller hereby represents, warrants and covenants (which representations,
warranties or covenants shall survive the Closing Date for a period of one year)
as follows.




4.1 Authority Incorporation




The Seller has all requisite power and authority to carry on its business as
presently conducted and as presently proposed to be conducted, and to own, lease
and operate all of its assets.




4.2 No Conflict




The entering into of this Agreement by the Seller and the consummation of the
Transactions contemplated hereby does not and will not conflict with and does
not and will not result in a breach of any of the terms, conditions or
provisions of the certificate of incorporation by-laws or any other constituent
documents of the Seller or any statute, law or regulation applicable to the
Seller or any agreement or instrument to which the Seller is a party.




4.3 Due Authorization




This Agreement and the Transaction contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Seller and constitute valid
obligations of the Seller legally binding upon it and enforceable against it in
accordance with its terms, subject however to the usual limitations with respect
to enforcement imposed by law in connection with bankruptcy or similar
proceedings and the availability of equitable remedies. The Seller has all
corporate power and authority necessary to complete the Transaction.




4.4 Property Representations




(a) The Seller is the sole beneficial owner of a 60% undivided interest in the
Property, free and clear of all royalties, liens, charges and encumbrances of
any kind.








-7-







--------------------------------------------------------------------------------







(b) Except as expressly stated in this agreement, Seller does not make any
express or implied representations, statements, warranties, or conditions of any
kind or nature whatsoever concerning the property, including (without limiting
the generality of the foregoing) any warranties regarding the ownership,
condition, quantity and/or quality of any or all of the property including
minerals contained or discoveries of any minerals made.




(c) The Seller does not have any information or knowledge of any actions, suits,
investigations or proceedings before any court, arbitrator, administrative
agency or other tribunal or governmental authority, whether current, pending or
threatened, which directly relate to or affect the Property.




ARTICLE 5 - POST CLOSING OBLIGATIONS




5.1  If at any time within the first two years of the Closing, the Property
mining operations result in the discovery (as such term is defined by industry
best practices such as JORC, 43-101) of One Million (1,000,000) ounces of gold,
then Buyer shall issue to Seller an additional Two Million  (2,000,000) shares
of its post stock split (40,000 shares pre stock split) Common Stock upon such
discovery.




5.2  The Buyer shall provide a work commitment (the “Work Commitment”) for the
Property in the amount of Three Hundred Thousand Dollars (US $300,000) to be
paid over a three year period commencing on the Closing .  The Work Commitment
shall provide that the Buyer is required to  commence and continue the of
exploration of the Property for the express purpose of advancing the geologic
knowledge of the Property.  All exploration and mine development work will be
conducted as part of the Work Commitment will be in accord with the best
practices and usual standards of professional conduct with the express focus of
further exploring and defining mineral resources and mining reserves.





-8-







--------------------------------------------------------------------------------







ARTICLE 6 - INDEMNIFICATION




6.1 Indemnification of Buyer by Seller. Seller indemnify Buyer and its officers
and directors against:




(a) any and all liability, loss, claim, settlement payment, cost and expense,
interest, award, judgment, damages (including punitive damages), diminution in
value, fines, fees and penalties or other charge which are not expressly assumed
by Buyer as herein provided (“Losses”).




(b)  any and all liabilities, losses, damages, claims, costs and reasonable
expenses suffered by Buyer (whether awarded against Buyer or paid by Buyer in
settlement of a claim) resulting from any misrepresentation, breach of a
warranty, or non-fulfillment of any covenant or agreement on the part of Seller
 contained in this Agreement or the Assignment and Bill of Sale or in any
statement, attachment, schedule, exhibit or certificate furnished or to be
furnished by Seller  to Buyer pursuant hereto or in connection with the
transactions contemplated hereby; and




(c)  any and all any court filing fee, court cost, arbitration fee or cost,
witness fee, and each other fee and cost of investigating and defending or
asserting a claim for indemnification under this article, including, without
limitation, in each case, attorneys’ fees, other professionals’ fees, and
disbursements (“Litigation Expenses”) (Losses and Litigation Expenses are
collectively, “Indemnifiable Losses”) incident to any of the foregoing.




6.2  Right to Rely Despite Investigation. Buyer is entitled to rely fully upon
the representations of Seller contained in this Agreement, despite in each
instance any right of such party to investigate fully the affairs of the other
party, and any knowledge of facts determined or determinable by such party as a
result of its investigation or right of investigation.




6.3  Party Claims.




(a) Buyer shall notify Seller if it is seeking indemnification in writing, and
with reasonable promptness, of any claim (a “Claim”).




(b)  In the notice delivered under Notice provision hereof, Buyer shall include
the following:




(1)  a description of any claim, or any event, or fact known to Buyer that gives
rise or may give rise to a claim, by Buyer against Seller under this Agreement,
including the nature and basis of the claim, event, or fact and the amount of
any claim, to the extent known; and




(2)  the following statement:




“Buyer’s claim is conclusively deemed a liability of Seller if Seller does not
dispute its liability by written notice to Buyer before the end of the 30-day
period following delivery to Seller of the notice of this claim.”




(c)  It is a condition to Seller’s obligation to indemnify Buyer with respect to
a Claim that Buyer





-9-







--------------------------------------------------------------------------------







perform its obligations under Sections 6.3(a) and 6.3 (b), but failure to
satisfy that condition relieves Seller of its obligation to indemnify with
respect to a Claim only to the extent that Seller actually has been prejudiced
by Buyer’s failure to give notice as required.




(d)  Seller has the right, by written notice, for a 30-day period, to dispute
its liability to Buyer with respect to a Claim. The 30-day period begins the day
after delivery to Seller of Buyer’s notice under Section 6.3(a) and ends at
midnight at the end of the 30th day.




(e)  If Seller timely disputes its liability to Buyer with respect to a Claim,
Seller and Buyer shall negotiate in good faith to resolve the dispute.




(f)  The Claim described in the notice is conclusively deemed a Loss of Seller
if (i) Buyer has provided Seller notice in accordance with Section 5.3(b) and
(ii) Seller does not dispute its liability as provided in Section 6.3(d).




(g)  If a Claim has been deemed a Loss in accordance with Section 5.3(f), Seller
shall pay the amount of the Loss to Buyer (i) on demand or (ii) on the later
date when the amount of the Loss (or a portion of it) becomes finally determined
if Buyer estimated the amount of the Loss (or any portion of it) in its notice.




(h)  In addition to making the payment under Section 6.3(g), Seller shall make
any other payments required by this article, including, without limitation, the
payment of the Buyer’s Litigation Expenses.




6.4  Non-Party Claims.




(a)  If any Person other than a party to this Agreement brings any Proceeding
against Buyer (a “Non-Party Claim”) with respect to which Seller may have
liability, Buyer must promptly notify Seller in writing of the Non-Party Claim
and deliver to Seller a copy of the claim, process, and all legal pleadings with
respect to the Non-Party Claim. Receipt of this notice is a condition to
Seller’s liability with respect to the Non-Party Claim.




(b)  If Seller wishes to assume the defense of the Non-Party Claim, it must do
so by sending notice of the assumption to Buyer. Seller’s assumption of the
defense acknowledges its obligation to indemnify. Promptly after sending the
notice, Seller shall choose and employ independent legal counsel of reputable
standing. After sending the notice, Seller is entitled to contest, pay, settle
or compromise the Non-Party Claim as it determines, subject to Section 6.4(e).




(c)  Buyer is entitled to participate in the defense of a Non-Party Claim and to
defend a Non-Party Claim with counsel of its own choosing and without the
participation of Seller if (i) Seller fails or refuses to defend the Non-Party
Claim on or before the 60th day after Buyer has given written notice to Seller
of the Non-Party Claim or (ii) representation of Seller and Buyer by the same
counsel would, in the opinion of that counsel, constitute a conflict of
interest.








-10-







--------------------------------------------------------------------------------







(d)  Seller shall pay for the Litigation Expenses incurred by Buyer to and
including the date Buyer assumes the defense of the Non-Party Claim. Upon
Seller’s assumption of the defense of the Non-Party Claim, Seller’s obligation
ceases for any Litigation Expenses Buyer subsequently incurs in connection with
the defense of the Non-Party Claim, except that Seller is liable for Buyer’s
Litigation Expenses if (i) Buyer has employed counsel in accordance with Section
6.4(c) or (ii) Seller has authorized in writing the employment of counsel and
stated in that authorization the dollar amount of Litigation Expenses for which
Seller is obligated.




(e)  If Seller assumes the defense of a Non-Party Claim, it may not affect any
compromise or settlement of the Non-Party Claim without the consent of Buyer,
and Buyer has no liability with respect to any compromise or settlement of any
Non-Party Claim effected without its consent, except that Seller may effect a
compromise or settlement of any Non-Party Claim without an Buyer’s consent if
the following three conditions are met: (i) there is no finding or admission of
any violation of law or any violation of the rights of any person and no effect
on any other claim that may be made against Buyer; (ii) the sole relief provided
is monetary damages that are paid in full by Sellers; and (iii) the compromise
or settlement includes, as an unconditional term, the claimant’s or the
plaintiff’s release of Buyer, in form and substance satisfactory to Buyer, from
all liability in respect of the Non-Party Claim.




ARTICLE 7 - GENERAL




7.1 Notices   Any notice or other writing required or permitted to be given
under this Agreement or for the purposes of this Agreement (in this Section
referred to as a Notice) shall be in writing and shall be sufficiently given if
delivered, or if sent by prepaid registered mail, recognized overnight courier
(including Federal Express or UPS), or if transmitted by facsimile or other form
of recorded communication tested prior to transmission to such Party at the
address set forth at the head of this agreement or such other address as the
Party to whom such Notice is to be given shall have last notified the Party
giving the same in the manner provided in this Section 7.1. Any Notice delivered
to the Party to whom it is addressed as provided above shall be deemed to have
been given and received on the day it is so delivered at such address, provided
that if such day is not a Business Day then the Notice shall be deemed to have
been given and received on the next Business Day.  Any Notice sent by prepaid
registered mail shall be deemed to have been given and received on the fifth
Business Day following the date of its mailing.  Any Notice sent by recognized
courier shall be deemed to have been given and received on the second Business
Day following the date of its mailing. Any Notice transmitted by facsimile or
other form of recorded communication shall be deemed given and received on the
first Business Day after its transmission.




7.2 Further Assurances   The Parties shall with reasonable diligence, do all
such things and provide all such reasonable assurances as may be required to
consummate the transactions contemplated by this Agreement, and each Party shall
provide such further documents or instruments required by the other Party as may
be reasonably necessary or desirable to effect the purposes of this Agreement
and carry out its provisions.




7.3 Counterparts and Execution by Facsimile.  This Agreement may be executed by
the Parties in





-11-







--------------------------------------------------------------------------------







separate counterparts each of which when so executed and delivered to the other
Party shall be deemed to be and shall be read as a single agreement among the
Parties. In addition, execution of this Agreement by either of the Parties may
be evidenced by way of a faxed or scanned transmission of such Party's signature
(which signature may be by separate counterpart) or a photocopy of such faxed or
scanned transmission, and such faxed or scanned signature, or photocopy of such
faxed or scanned signature, shall be deemed to constitute the original signature
of such Party to this Agreement.




7.4 Expenses.   Each of the Parties shall be responsible for their own expenses
in connection with the Transactions contemplated by this Agreement.




7.5 Amendment.  This Agreement may not be amended or modified except by a
written document executed by the Parties or Party affected by such modification.




7.6 Waiver.   (a) No failure on the part of any Party to exercise, no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement shall operate as a waiver thereof.




(b) Except as otherwise expressly provided for herein, no waiver of any
provision of this Agreement or consent to any departure by any Party from any
provision of this Agreement shall in any event be effective unless it is
confirmed in writing, and such waiver or consent shall be effective only in the
specific instance, for the specific purpose and for the specific length of time
for which it is given.




(c) The single or partial exercise of any right, power or privilege under this
Agreement shall not preclude any other or further exercise thereof.




7.7 Binding Effect.  This Agreement shall be binding upon the Parties and their
respective successors and permitted assigns upon signature by both Buyer and
Seller.




7.8 Jurisdiction; Service of Process.    Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, any of this
Agreement must be brought against any of the parties in the state and federal
courts which sit in and for the City of White Plains, County of Westchester and
State of New York and each party hereto waives any objection to venue laid
therein. Process in any such action or proceeding may be served by sending or
delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of Notices in this Agreement.  Nothing in
this Section 7.8, however, affects the right of any party to serve legal process
in any other manner permitted by law.





-12-







--------------------------------------------------------------------------------







IN WITNESS OF WHICH the Parties have duly executed this Agreement as of the date
first written above.




Ibos, Inc.

Precious Metals Exploration









By: /s/ Lynn Harrison
      Lynne Harrison, CEO



            By: /s/ Steve Drayton

                  Steve Drayton, Director

      






-13-







--------------------------------------------------------------------------------










SCHEDULE A




PROPERTY








-14-





